internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-115421-98- date july legend a grantor_trust daughter a b b c d granddaughter trust e f state law trust g dear sir in a letter dated date you requested rulings concerning the estate gift and generation-skipping_transfer gst tax consequences of the proposed distribution of assets from trust to a newly created trust the terms of which are identical to trust except for the spendthrift provision this letter responds to your request the information submitted and representations made are summarized as follows on a grantor created the trust for the benefit of daughter and her descendants section i of the trust directs the trustee to pay over to daughter all or any part of the net_income as the committee directs any net_income that is not distributed to daughter may be paid to the one or more of grantor’s other children and or to grantor’s wife and or to daughter’s husband as the committee may from time to time direct the committee may also if it deems advisable direct that some or all of the net_income is to be paid to a and or b if the committee fails to give any direction with respect to the net_income or any part thereof the net_income or part thereof is to be paid to daughter until contrary directions are received from the committee section i of the trust provides that on daughter’s death the trustee is to divide the principal of the trust into as many equal parts as may be necessary so that there is one part set_aside for each lawful child of daughter then living and one part set_aside for the then living descendants collectively of each lawful child of daughter who has previously died leaving a lawful descendant or descendants living at the time of daughter’s death each part so set_aside for the then living lawful descendants collectively of any deceased child is to be subdivided per stirpes into subparts so that there shall be one subpart for each descendant who is taken into account in making the division section i a of the trust provides that the trustee is to hold each share as a separate trust and the trust with reference to each share is to constitute a separate and distinct trust but for the purposes of investment and administration the trustee may treat the aggregate of the shares as a single fund except as actual payments are made therefrom to the respective beneficiaries of parts of the principal unless the trust is sooner terminated each share is to be held in trust during the life of the beneficiary thereof provided however that the share of any beneficiary who was not in being at the date of the trust_indenture is unless the trust is sooner terminated to be held in trust only during the life of the youngest of grantor’s lawful descendants who are living at the time of daughter’s death and who have attained the age of b years and who were in being at the date of the trust_indenture and provided further however that any share of any beneficiary who was not in being at the date of the trust_indenture is to be conveyed transferred and paid over absolutely to the beneficiary in the event that at the time of daughter’s death there are not then living any lawful descendant of grantor who has attained the age of b and who was in being at the date of the trust_indenture section i a of the trust further provides that the trustee is to collect and receive the income of each share and is to pay over the net_income to the beneficiary of the share and or to the one or more of daughter’s lawful descendants and or a and or b as the committee from time to time directs if the committee fails to give any direction with respect to the net_income or any part thereof the net_income or part thereof is to be paid to the beneficiary until contrary directions are received from the committee section i b of the trust provides that after the beneficiary of any share has arrived at the age of c but not before the trustee is to pay the beneficiary to be his or her own property free from any trust the portion or all of the principal of his or her share as the committee may at any time or from time to time direct section i c of the trust provides that on the death of a beneficiary who was in being on the date of the trust instrument or in the case of a beneficiary not in being on the date of the trust instrument either on the death of the person on whose life the trust of the beneficiary’s share is limited or on the death of the beneficiary whichever occurs first the trustee is to convey transfer and pay over the principal of the share or so much of the principal as then remains to the beneficiary of the share if he or she is living or if he or she is not living absolutely to his or her lawful descendant or descendants then living per stirpes or in default of such descendant or descendants of daughter to grantor’s then living lawful descendant or descendants in equal shares per stirpes or in default of such descendant or descendants of grantor to a section iii of the trust grants the trustee full power and authority in its discretion subject however to the provisions of subdivisions and of section vi to establish any trust fund and to make distribution to any person entitled to a part or all of the principal of any trust fund in any securities or other_property held by it section vi of the trust provides for a_trust committee the committee that is to consist of b named individuals section vi provides that the committee is to have the power to direct the trustee to take or refrain from taking any_action that the committee deems advisable for the trustee to take or refrain from taking under and pursuant to any of the powers conferred upon the trustee by section ii and or by section iii of the trust and the trustee is to refrain from taking any such action as is directed by the committee section vi provides that the committee is have control in the manner and to the extent hereinafter provided over the exercise by the trustee of any of the powers conferred upon the trustee by section iii the trustee is not to take any_action under and pursuant to any of the powers conferred upon it by section iii unless directed by the committee or until it has notified the committee in writing of the action it contemplates taking and requested the committee’s approval thereof and it is the duty_of the trustee whenever it deems advisable that any_action should be taken pursuant to any of such powers and it has received no directions from the committee with respect thereto to seek approval from the committee if the committee notifies the trustee that it does not approve of the contemplated action the trustee is not to take the action so contemplated if the committee notifies the trustee that the committee is prepared to leave the question of the taking or not taking of the contemplated action to the judgment and discretion of the trustee or if no approval or refusal to approve is received from the committee by the trustee within g days after the mailing by the trustee of the notice of the action it contemplates taking the trustee is at liberty in the exercise of its sole and unrestricted discretion to take or not take the contemplated action the committee presently consist of b individuals who are the successors to the original members of the committee and who are independent of the trustee and unrelated to grantor or any of grantor’s descendants section xii of the trust provides as follows whenever pursuant to the provisions of the instrument the trustee is directed or authorized to pay over the income of any fund in its hands to any person such payment shall be made to his or her actual personal and beneficial use and if the person to whom such income is payable is a married woman such income shall be separate and apart from and free from the debts control or interference of any husband she may at any time have and no disposition charge or incumbrance of such income or any part thereof by way of anticipation by the person to whom such income is payable shall be of any validity or be in any wise regarded by the trustee nor shall such income or any part thereof be in any wise liable to any claim of any creditor of the person to whom such income is payable pursuant to the terms of the trust on daughter’s death in d separate trusts were created for each of daughter’s children one of whom is granddaughter trust is for the benefit of granddaughter granddaughter was born on e and was therefore in being on the date of the creation of the trust accordingly the principal of trust will be distributed and trust will terminate on granddaughter’s death unless terminated sooner and the remainder will be distributed outright to her descendants per stirpes granddaughter has f children who are currently living and are the presumptive remaindermen of trust it is represented that there have been no additions actual or constructive to trust since date that the trustee continues to serve as trustee of the trust and that the trust has been administered under the laws of state section b of the state law provides that unless the terms of the instrument expressly provide otherwise the court having jurisdiction of a_trust created under a testamentary instrument or an irrevocable inter_vivos_trust agreement upon the petition of the trustee and upon notice to all persons interested in the trust may direct a trustee who has the absolute discretion under the terms of a testamentary instrument or irrevocable inter_vivos_trust agreement to invade the principal of the trust for the benefit of the income_beneficiary or income beneficiaries to exercise such discretion by appointing so much or all of the principal of the trust in favor of a trustee of a_trust under an instrument other than that under which the power to invade is created or under the same instrument provided however that a the exercise of such discretion does not reduce any fixed income_interest of any income_beneficiary of the trust b the exercise of such discretion is in favor of the beneficiaries of the trust and c does not violate the limitations of which prohibits waivers of liability section f of state law provides that the exercise of the power to invade the principal of the trust under paragraph b of this section shall be considered the exercise of a special_power_of_appointment as defined in and shall be subject_to the provisions of and covering the time at which the permissible period of the rule_against_perpetuities begins and the law which determines the permissible period of the rule_against_perpetuities the trustee subject_to approval by the committee and the appropriate court proposes to transfer the corpus of trust to a new trust trust the terms of trust will be identical in all respects to the terms of trust except for one change the existing spendthrift provision contained in section xii of the trust will be modified to apply to the principal as well as the income of trust section xii with the modification underlined will provide as follows whenever pursuant to the provisions of this instrument the trustee is directed or authorized to pay over the income or principal of any fund in its hands to any person such payment shall be made to his or her actual person and beneficial use and if the person to whom such income or principal is or may become payable is a married woman such income or principal shall be separate and apart from and free from the debts control or interference of any husband she may at any time have and no disposition charge or incumbrance of such income or principal or any part thereof by way of anticipation by the person to whom such income or principal is or may become payable shall be of any validity or be in any wise regarded by the trustee nor shall such income or principal or any part thereof be in any wise liable to any claim of any creditor of the person to whom such income is or may become payable it is represented that trust will be administered under the laws of state and subject_to state’s jurisdiction it is asserted that the creation of trust and the transfer of trust corpus to new trust is authorized under b of state law and section iii of the trust sec_2601 provides that a tax is imposed on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to mean a taxable_distribution a taxable_termination and a direct_skip sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the provisions of chapter will not apply to any generation-skipping_transfer under a_trust that was irrevocable on date this rule does not apply to a portion of any generation-skipping_transfer under an irrevocable_trust where additions are made to the trust after date sec_26_2601-1 provides that where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse of the power_of_appointment over that portion of the trust is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed will be treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter in the latter case the transferor for purposes of chapter or chapter is the transferor for purposes of chapter sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if-- the power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years under sec_2041 and sec_2514 a general_power_of_appointment is defined as a power that is exercisable in favor of the possessor of the power his estate his creditors or the creditors of his estate with respect to the transfer of trust corpus to trust a modification of a_trust that is otherwise exempt for purposes of chapter and the applicable regulations will generally result in a loss of its exempt status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust in this case trust and trust were irrevocable on date no additions actual or constructive have been made to them since that date the substantive and dispositive provisions of new trust are identical to those of trust in addition it is represented that trust will be administered and regulated in accordance with the laws of state we express no opinion on whether the proposed transaction is authorized under section iii of the trust further regarding the creation of trust and the transfer of trust corpus to trust pursuant to state law sec_26_2601-1 which discusses whether the exercise of certain special powers of appointment will cause a_trust to lose exempt status does not address the situation presented in the instant case where a trustee is exercising an invasion power pursuant to a state statute requiring participation or concurrence by the court and or trust beneficiaries however because trust will be identical in every respect to trust other than with respect to the modification of the spendthrift_clause discussed above we conclude that the proposed transfer of trust corpus to trust will not change the quality value or timing of any power beneficial_interest right or expectancy originally provided for under the terms of the trust in this regard the modification to the spendthrift_clause does not effect the trustee's committee's continued authority to pay trust corpus to the beneficiaries in accordance with the terms of the trust accordingly this modification does not affect the quality value or timing of any beneficial_interest originally provided for under the terms of trust we conclude that the proposed transaction will not cause trust or trust to be subject_to the provisions of chapter we conclude also that the proposed transaction will not cause the trust trust or any beneficiary thereof to be deemed to have made a gift or to be subject_to federal gift_tax further the proposed transaction will not cause the inclusion of any portion of trust or new trust in the estate of any individual beneficiary for federal estate_tax purposes this ruling is based on the facts presented and the applicable law in effect on the date of the letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect we express or imply no opinion concerning whether the proposed transaction is authorized under section iii of the trust except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to taxpayer sincerely yours christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries
